J-S53031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.L.C., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.R., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1189 EDA 2019

             Appeal from the Decree Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0001245-2017

 IN THE INTEREST OF: H.M.M, A         :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.R., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1190 EDA 2019

             Appeal from the Decree Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0001247-2017

 IN THE INTEREST OF: A.G.I., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.R, MOTHER             :
                                      :
                                      :
                                      :
                                      :   No. 1191 EDA 2019

             Appeal from the Decree Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0001246-2017
J-S53031-19


 IN THE INTEREST OF: A.G.I, A         :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.R., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1192 EDA 2019

             Appeal from the Decree Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0001248-2017

 IN THE INTEREST OF: S.C., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.R., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1440 EDA 2019

              Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): 51-FN-472483-2009,
                        CP-51-DP-0052743-2010

 IN THE INTEREST OF: A.I., A MINOR    :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: N.L.R., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1441 EDA 2019

              Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): 51-FN-472483-2009,
                        CP-51-DP-0002389-2016




                                  -2-
J-S53031-19


 IN THE INTEREST OF: H.M.M., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: N.L.R., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1442 EDA 2019

              Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): 51-FN-472483-2009,
                        CP-51-DP-0002700-2016

 IN THE INTEREST OF: A.I., A MINOR    :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: N.L.R., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1443 EDA 2019

              Appeal from the Order Entered March 25, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): 51-FN-472483-2009,
                        CP-51-DP-0002388-2016


BEFORE: OLSON, J., STABILE, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                   FILED DECEMBER 04, 2019

     N.L.R. (Mother) files these consolidated appeals from the decrees

granting the petitions of the Philadelphia Department of Human Services

(DHS) and involuntarily terminating her parental rights to S.L.C., born in

August 2009, H.M.M., born in October 2011, A.G.I., born in February 2014,

and Au.G.I., born in March 2015 (collectively, Children), pursuant to 23




                                  -3-
J-S53031-19



Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1 Mother further appeals from the

orders changing Children’s permanent placement goals to adoption pursuant

to 42 Pa.C.S. § 6351. We affirm.

       The record reveals the following background.            Mother had two older

children, D.M.M. and L.L.C. (collectively, the older children), in addition to

Children. Mother first came to the attention of DHS in June 2010 after reports

that a cousin had sexually assaulted one of the older children. N.T., 3/25/19,

at 68-69; DHS Ex. 7, General Protective Services (GPS) Report, 5/24/10. In

November 2010, Mother requested that DHS place the older children and

S.L.C. in care because she could not find housing. App. for Order of Protective

Custody, 11/23/10. Accordingly, the older children and S.L.C. entered DHS’s

care in November 2010.           Master’s Recommendation for Shelter Care and

Order, 11/26/10; Dependency Pet., 11/30/10, at ¶ f.

       In May 2013, the trial court returned the older children and S.L.C. to

Mother’s care. Master’s Recommendation and Order, 5/2/13; N.T., 3/25/19,

at 120. The court-ordered supervision of the family ended in October 2013.

Master’s    Recommendation-Termination           of   Ct.   Supervision   and   Order,

10/31/13.


____________________________________________


1 The court also terminated the parental rights of G.I., the father of A.G.I. and
Au.G.I., R.C., Jr., the father of S.L.C., and R.M., the father of H.M.M. Further,
the court terminated the parental rights of any unknown putative father. The
fathers or putative fathers of Children have not filed appeals or participated in
the present appeal.



                                           -4-
J-S53031-19



       Thereafter, DHS received a report in January 2015 alleging that one of

the older children had recurrent head lice.      In April 2015, DHS received

another report that both older children were truant because Mother was

evicted from her own home and was living in a hotel.2 N.T., 3/25/19, at 69-

72; DHS Exs. 8-9, GPS Reports, 1/26/15 and 4/8/15. In May 2015, in-home

services were implemented for the family.

       In October 2016, DHS received another report alleging that Mother left

Children and the older children with family members, including her mother

(Maternal Grandmother), but the family members could no longer care for

them. DHS Ex. 10, GPS Report, 10/18/16. DHS began committing Children

to its care.3

       The trial court adjudicated Children and the older children dependent

between October 2016 and January 2017.4 DHS implemented a single case

plan (SCP) with objectives for Mother to (1) attend team meetings, (2) appear

for random drug screens, (3) attend a dual diagnosis assessment and a

parenting capacity evaluation (PCE), (4) comply with mental health treatment,
____________________________________________


2  The record also contains a GPS report received on February 10, 2014,
alleging that A.G.I. was born with withdrawal symptoms and Mother
acknowledged taking Percocet and Tylenol with codeine.     GPS Report,
2/10/14.

3The older children reported that they were physically abused by Mother, and
Mother threatened to kill them if they discussed the abuse. Id.

4 DHS was unable to locate all of Mother’s children at one time. Therefore,
the trial court adjudicated the older children and S.L.C. in October 2016, A.G.I.
and Au.G.I. in November 2016, and H.M.M. in January 2017.


                                           -5-
J-S53031-19



and (5) find stable housing.         N.T., 3/25/19, at 71-73.   While Mother was

compliant with some of her goals, she did not appear for random drug screens

or find appropriate housing, and she inconsistently participated in mental

health treatment. Id. at 73, 79-80. Mother initially missed PCE interviews,

but then appeared for an interview with William Russell, Ph.D., on October 28,

2017.

        On December 26, 2017, DHS filed petitions to terminate Mother’s

parental rights to Children and to change Children’s permanent placement

goals to adoption.5       On February 13, 2018, Dr. Russell issued his report

regarding Mother’s PCE, opining that Mother could not provide permanency

and safety for Children.

        On March 25, 2019, the trial court conducted a hearing on the petitions.6

DHS presented the testimony of Dr. Russell; Tawanda Parker, a Community
____________________________________________


5 DHS apparently filed petitions to change the permanency goals and
terminate Mother’s parental rights for all six of her children. However, at the
hearing, counsel for DHS stated that it would hold in abeyance the petitions
regarding the older children to consider goals of permanent legal custody.
N.T., 3/25/19, at 16.

6 At the hearing, Children had the benefit of legal counsel, Attorney Mario
D’Adamo, III, as well as a guardian ad litem, Attorney Athena Dooley. See
In re Adoption of L.B.M., 161 A.3d 172, 174-75, 180 (Pa. 2017) (plurality);
see also In re T.S., 192 A.3d 1080, 1089-90, 1092-93 (Pa. 2018)
(reaffirming the ability of an attorney-guardian ad litem to serve a dual role
and represent a child’s non-conflicting best interests and legal interests), cert.
denied, 139 S. Ct. 1187 (2019); In re Adoption of K.M.G., ___ A.3d ___,
___, 2019 Pa. Super. 281, 2019 WL 4392506, at *4 (Pa. Super. filed Sept. 13,
2019) (en banc) (holding that this Court may raise sua sponte the issue of
whether the trial court failed to appoint any counsel for the Child in a



                                           -6-
J-S53031-19



Umbrella Agency (CUA) case manager; Marsha Rosario, a CUA case aide; and

B.J.F. (Foster Mother), Children’s foster parent. Additionally, the trial court

interviewed Children in camera.

       Mother, who was represented by counsel, also testified at the hearing.

Mother described her history with DHS, how Children came into care, and her

progress toward her SCP goals. Mother asserted that between 2010 and 2013,

she asked DHS to place her older children and S.L.C. in care after she and

Maternal Grandmother had an argument. Id. at 118-21. With respect to the

events in October 2016, Mother stated that she travelled to Atlanta because

she was looking to move her family there. Id. at 111-12. While she was

gone, Mother left Children with Maternal Grandmother, but stayed in contact

with Children. Id. Mother claimed that it was Maternal Grandmother’s idea

that she go to Atlanta without Children, she was away for one month, and she

did not intend to abandon Children. Id. at 110-13.

       With respect to her SCP goals, Mother testified that she obtained

employment, attended drug tests, and completed parenting classes. Id. at

114.    Further, Mother testified that she regularly attended the visits with

Children and appeared for her PCE. Id. at 115. Mother acknowledged that

she failed to obtain independent housing, but blamed the landlord for not




____________________________________________


termination hearing, but this Court may not review sua sponte whether a
conflict existed between counsel’s representation and a child’s legal interests).


                                           -7-
J-S53031-19



calling her back. Id. at 116-17. Nevertheless, Mother asserted that Maternal

Grandmother’s home was appropriate. Id. at 120-21.

       Mother stated that she was not in mental health treatment. Id. at 127-

29. Mother testified that she saw a therapist for six or seven months, but that

her provider told her she no longer needed treatment, because “the only

problem that I have is that I’m stressed out over this case, that everything

just happened at once for no reason.” Id.

       Immediately following the hearing, the trial court entered the decrees

involuntarily terminating Mother’s parental rights to Children and the orders

changing Children’s placement goals to adoption.7 On April 24, 2019, Mother,

acting pro se, timely filed notices of appeal with respect to the decrees

involuntarily terminating her parental rights to Children.8
____________________________________________


7For reasons that are not clear, the decree involuntarily terminating Mother’s
parental rights to A.G.I. is noted on the docket but is only contained in the
certified record as an attachment to Mother’s pro se notice of appeal.

8 Generally, hybrid representation is not permitted on appeal, but this Court
is required to docket a pro se notice of appeal, “even in instances where the
pro se appellant was represented by counsel in the trial court.”
Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016) (citation
and internal alterations omitted). We note that counsel for Mother submitted
all subsequent filings.

We also note that Mother did not file a concise statement of errors complained
of on appeal concurrently with her pro se notices of appeal. See Pa.R.A.P.
1925(a)(2)(i).   However, Mother, through counsel, filed Rule 1925(b)
statements on May 1, 2019.          Because Mother filed her Rule 1925(b)
statements one week after her notices of appeal, and there is no assertion of
any prejudice, we do not quash or dismiss her appeals. See In re K.T.E.L.,
983 A.2d 745, 747 (Pa. Super. 2009) (holding that failure to file a Rule



                                           -8-
J-S53031-19



       Thereafter, on May 3, 2019, Mother, through counsel, filed petitions for

permission to appeal the goal change orders nunc pro tunc. On May 6, 2019,

the trial court granted the petitions and ordered Mother to file her notices of

appeal within fifteen days. On May 15, 2019, Mother timely complied by filing

counseled notices of appeal and concise statements of errors complained of

on appeal.

       Mother raises the following issues for our review:

       1. The trial court erred and/or abused its discretion by entering
          orders on March 25, 2019, involuntarily terminating the
          parental rights of Mother, N.L.R. More specifically, the trial
          court abused its discretion as substantial, sufficient and
          credible evidence was presented at the time of trial which
          would have substantiated denying the Petition for Goal Change
          Termination [sic]. [DHS] has failed to meet its burden for
          termination by clear and convincing evidence under 23 Pa.[C.S.
          §] 2511 (a) (1), (2), (5) and (8).

       2. The trial court erred and/or abused its discretion by terminating
          the parental rights of Mother . . . pursuant to 23 Pa.[C.S. §]
          2511(b) where DHS failed to prove by clear and convincing
          evidence that involuntar[il]y terminating her parental rights
          best served the emotional needs and welfare of the children.

       3. The trial court erred and/or abused its discretion by changing
          [C]hildren’s goal to adoption after terminating the parental
          rights of Mother pursuant to 23 Pa.[C.S. §§] 2511(a)(1)[,]
          (2)[,] (5)[,] (8) and 2511(b) where [DHS] failed to prove by
          clear and convincing evidence that reunification was not a
          viable option.

Mother’s Brief at 9.
____________________________________________


1925(b) statement concurrently with a children’s fast track appeal is
considered a defective notice of appeal, to be disposed of on a case-by-case
basis, but would not result in dismissal or quashal where there was no
prejudice to the other parties as a result of the late filing).

                                           -9-
J-S53031-19



      First, Mother argues that the trial court improperly terminated her

parental rights pursuant to Section 2511(a). Specifically, Mother challenges

the trial court’s finding that she lacked the capacity to parent.     Id. at 32.

Mother acknowledges that Dr. Russell opined that Mother could not provide

permanency and safety for Children. Id. However, Mother observes that Dr.

Russell’s PCE occurred over a year before the hearing, lasted less than two

hours, and did not include any direct observation of Mother’s interactions with

Children. Id. Based on the staleness of the PCE and the failure to observe

Mother with Children, Mother contends that the trial court did not have clear

and convincing evidence of a lack of parental capacity. Id.

      We review Mother’s claim mindful of the following principles:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis:




                                     - 10 -
J-S53031-19


     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of Section 2511(a), as

well as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we initially focus our analysis on Section 2511(a)(2),

which provides as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                  *     *      *

        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for his
        physical or mental well-being and the conditions and causes of
        the incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

                                      - 11 -
J-S53031-19



“(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied.” In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003) (citation omitted). The grounds for termination of parental

rights under Section 2511(a)(2) “are not limited to affirmative misconduct.

To the contrary, those grounds may include acts of refusal as well as

incapacity to perform parental duties.” In re A.L.D. 797 A.2d 326, 337 (Pa.

Super. 2002) (citations omitted).

      Here, in evaluating Section 2511(a)(2), the trial court concluded that

“Mother made insufficient and inconsistent efforts to meet her SCP

objectives.” Trial Ct. Op., 7/12/19, at 4. The trial court credited the testimony

of Ms. Parker, the CUA case manager, and Dr. Russell, who conducted the

PCE. Id. at 6; see also N.T., 3/25/19, at 138. The trial court determined

that “[t]he record demonstrated Mother’s ongoing inability to provide care

for[,] or control of[,] Children[,] and Mother’s failure to remedy the conditions

that brought [] Children into care.” Trial Ct. Op., 7/12/19, at 4.

      The record supports the trial court’s conclusion. As indicated above,

Mother was involved with DHS dating back to 2010. Beginning in October

2016, DHS took Children into care after Mother went to Atlanta for

approximately one month and left Children with family members, including

Maternal Grandmother.

                                     - 12 -
J-S53031-19



      Ms. Parker, the CUA case manager, testified that Mother was compliant

with her SCP goals, with the exception of locating stable housing and attending

mental health treatment. N.T., 3/25/19, at 73. With respect to mental health

treatment, Ms. Parker testified that Mother began mental health treatment in

2018, but stopped prior to the termination hearing. Id. at 78. Further, Mother

did not attend random drug screens as required by the trial court. Id. at 79-

80. Ms. Parker testified that Mother did not call her about Children’s medical

appointments or schooling and did not attend Children’s medical, dental, or

individualized education program appointments. Id. at 83-84. Moreover, Ms.

Parker expressed concerns about returning Children to Mother’s care because

Mother was not active in mental health treatment and did not have appropriate

housing. Id. at 91.

      Dr. Russell testified that Mother minimized her involvement with DHS.

Id. at 29. For instance, Mother suggested that her older child’s allegations of

sexual abuse in 2010 were a misunderstanding. Id. Further, Mother failed to

disclose to him that DHS took her older children and S.L.C. into care between

2011 and 2013.        Id.   Additionally, Mother denied any developmental,

emotional, or behavioral issues with Children, despite records indicating some

of them were experiencing behavioral problems. Id. at 31-32. Dr. Russell

noted that although records showed that A.G.I. was born with withdrawal

symptoms from Percocet, Mother denied using any illicit pills. Id. at 39.

      Dr. Russell testified that he did not believe that Mother could provide a

permanent or safe environment for Children.      Id. at 35.    In support, Dr.

                                    - 13 -
J-S53031-19



Russell identified Mother’s difficulties understanding Children’s needs, as well

as Mother’s role in her current situation, including her lack of housing. Id. at

35-36.    Dr. Russell stated that Mother’s general instability fed “into

[C]hildren’s problems and then in turn [C]hildren being removed.” Id. at 36.

Dr. Russell suggested that Mother needed to develop her own life and provide

for herself adequately so that she could then do so for Children. Id. at 39-

40. In short, Dr. Russell believed that Mother could not provide safety and

stability for Children unless she demonstrated an insight into the reasons that

Children were placed in care, and Mother’s issues would continue if Mother did

not obtain treatment. Id. at 36, 41-42.

      Upon cross-examination by Mother’s counsel, Dr. Russell denied that

Mother’s lack of capacity to parent was primarily due to financial issues. Dr.

Russell testified as follows:

      I think all of the aspects of what I described go into that decision.
      When I come to the conclusion where my professional opinion is
      that there’s a question of safety it’s predicated upon the totality
      of the circumstances.         And in this case the insight, the
      understanding of the parent is very important because it has to
      do with her history of behavior, her current and her future
      functioning. That I recommended individual therapy to help
      address that, that was part of it. That she needed to get housing,
      that would be part of it. That she would need income, that goes
      with you can’t get housing without income. So those issues are
      just as important as the other issues of learning [] what’s going
      on with your children. Go to the therapy sessions, go and find out
      what’s going on with each of them. So I don’t think any one issue
      overrode the others.

Id. at 45-46.




                                     - 14 -
J-S53031-19


        Our review reveals that the record supports the trial court’s conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal

has caused Children to be without essential parental control or subsistence

necessary for their physical and mental well-being. See M.E.P., 825 A.2d at

1272.     Mother’s arguments, which focus on the facts that Dr. Russell

conducted the PCE one year before the hearing and that Dr. Russell did not

personally observe Mother’s interactions with Children, go to the weight

afforded to Dr. Russell’s testimony.     Moreover, the trial court had ample

opportunity to observe all of the witnesses and consider all of the evidence.

Under these circumstances, this Court must defer to the trial court’s findings

that are supported by the record. See T.S.M., 71 A.3d at 267. Therefore,

we have no basis to disturb the trial court’s decision to terminate Mother’s

parental rights to Children pursuant to Section 2511(a)(2). See id.

        In her second issue, Mother asserts that the trial court abused its

discretion with respect to Section 2511(b). Mother contends she made efforts

to maintain a bond with Children by engaging in weekly supervised visits.

Mother highlights the testimony of Ms. Rosario, the CUA case aide, that Mother

was “consistent with her visits[,] which she characterized as successful.”

Mother’s Brief at 34. Mother contends that Ms. Rosario’s testimony contradicts

Foster Mother’s testimony describing the Children’s bond with Mother as a

“friend bond.” Id. at 34-35. Mother claims that because the trial court found

“Ms. Rosario’s testimony to be credible and afforded her testimony great


                                      - 15 -
J-S53031-19


weight, [DHS] did not meet their burden by proving by clear and convincing

evidence that severing Mother’s parental rights would best serve the

developmental, physical and emotional needs of the Children.”       Id. at 35.

Further, Mother observes that Children expressed a desire to return to her.

Id.

      Additionally, Mother notes that DHS refused her request to reevaluate

Maternal Grandmother’s home shortly before the hearing.          According to

Mother, that refusal prevented the trial court from fairly evaluating the best

interests of Children. Mother’s Brief at 34-35.

      Section 2511(b) states:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b)

      We have stated:

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and

                                    - 16 -
J-S53031-19


      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citation omitted)

(emphasis in original). The trial court may equally emphasize the safety needs

of the child and may consider intangibles, such as the love, comfort, security,

and stability the child might have with the foster parent. See In re N.A.M.,

33 A.3d 95, 103 (Pa. Super. 2011).

      A parent’s abuse and neglect are likewise a relevant part of an analysis

under Section 2511(b):

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent. . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (citations and quotation

marks omitted).

      Here, in addressing Section 2511(b), the trial court concluded that it

was in Children’s best interests to terminate Mother’s parental rights. The

trial court considered testimony that, except for S.L.C., Children wanted to

return to Mother. Trial Ct. Op., 7/12/19, at 6. However, the trial court noted


                                     - 17 -
J-S53031-19



that Mother never inquired about Children’s schooling or medical needs and

that Foster Mother met their daily, physical, emotional, and medical needs,

while acting as their parent figure. Id. The trial court concluded that a child-

parent bond existed between Foster Mother and Children. Id. at 7. Moreover,

the trial court concluded that the termination of Mother’s parental rights would

not detrimentally impact Children. Id.

       A review of the record reveals that Ms. Rosario, the CUA case aide who

facilitated visits between Mother and Children, testified that Mother was

consistent with her visits. N.T., 3/25/19, at 47-50. Ms. Rosario testified that

the visits were successful, noting that Mother brought food and the family sat

together to eat and talk before playing together.     Id. at 50.   When visits

ended, S.L.C. did not have a problem leaving. Id. at 52. In contrast, H.M.M.

became upset at one or two visits, A.G.I. did not want to leave Mother and

prolonged visits as much as he could, and Au.G.I. became distraught and, on

occasion, needed to be pried from Mother’s hands. 9 Id. at 52-54. Based on

the visits, Ms. Rosario testified that she believed Children love Mother. Id. at

61.

       However, Ms. Rosario noted that Mother talked to Children about coming

home during several visits, telling Children what their rooms would look like.

Id. at 50-51, 59-60. Mother also promised Children bikes and a Disney World
____________________________________________


9Consistent with Ms. Rosario’s observations, counsel for Children testified that
he met with Children on two occasions, and H.M.M., A.G.I., and Au.G.I.
expressed a desire to return to Mother’s care. N.T., 3/25/19, at 110. S.L.C.
preferred to be adopted. Id.

                                          - 18 -
J-S53031-19



trip when they returned home. Id. at 50-51, 59-60. Ms. Rosario believed

these discussions impacted Children’s desire to live with Mother. Id. at 59-

60.

      Foster Mother testified that she currently cares for Children, as well as

their two siblings, and is willing to adopt Children. Id. at 100, 103. Foster

Mother noted that when Children first came to live with her, they had head

lice and needed to be taught how to clean themselves.           Id. at 101-02.

Further, Children had educational issues, including S.L.C. who, although in

second grade, could not read. Id. Moreover, Children expressed that they

lived in fear with Mother and worried about food and shelter.       Id. at 107.

Based on her interactions with Children, Foster Mother believed that Children

share a friend bond rather than a parental bond with Mother. Id. at 108-09.

      Additionally, Ms. Parker observed Children in Foster Mother’s home and

testified that Children interact well with Foster Mother, who takes care of their

daily, educational, medical, and dental needs.      Id. at 88-89.    Ms. Parker

opined that it was in Children’s best interests to be adopted by and remain

together with Foster Mother. Id. at 91.

      In light of the foregoing evidence, we conclude that the record supports

the trial court’s conclusion that the termination of Mother’s parental rights

would best serve the needs and welfare of Children pursuant to Section

2511(b). Contrary to Mother’s argument, the trial court did not credit and

then disregard Ms. Rosario’s testimony. Instead, Ms. Rosario testified that

Mother shared a good relationship with Children, but also testified that

                                     - 19 -
J-S53031-19



Mother’s promises of gifts and travel may have influenced Children’s

preferences. Further, while there was testimony that a bond existed between

Children and Mother, there was also testimony that the bond was not a

parental bond and that it was in Children’s best interests to sever the bond so

that they can achieve the permanence and stability to which they are entitled.

See In re Adoption of C.D.R., 111 A.3d 1212, 1220 (Pa. Super. 2015)

(“Clearly, it would not be in [the child’s] best interest for his life to remain on

hold indefinitely in hopes that Mother will one day be able to act as his parent.”

(citation omitted)).

      To the extent Mother challenges DHS’s failure to reevaluate Maternal

Grandmother’s home, Ms. Parker noted that Mother located a potential home

of her own in January 2019. N.T., 3/25/19, at 76. When Ms. Parker evaluated

the home, Mother had no furniture and the landlord was still making repairs.

Id. at 76-77. Ultimately, Mother did not move into that home. Id. at 76.

Ms. Parker testified that Mother resided with Maternal Grandmother at the

time of the hearing.    Id. at 75.    Ms. Parker did not believe the Maternal

Grandmother’s home was appropriate because it was not large enough for all

of the children. Id. at 93. Although Mother asked Ms. Parker to re-inspect

the Maternal Grandmother’s house a second time the Saturday prior to the

termination hearing, Ms. Parker did not do so because of Children’s lengthy

time in care and the short time before the termination hearing. Id. at 95-97.

      Following our review, we discern no merit to Mother’s assertion that Ms.

Parker’s refusal to reevaluate Maternal Grandmother’s home prevented the

                                      - 20 -
J-S53031-19



trial court from fairly considering Children’s best interests.     As discussed

above, the trial court relied on Dr. Russell’s testimony that Mother lacked

appropriate insight into the reasons Children were in care. Moreover, while

Children had a bond with Mother, the trial court concluded that severing the

bond with Mother was necessary to achieve permanency and stability for

Children.   Accordingly, the trial court did not err in terminating Mother’s

parental rights to Children pursuant to Section 2511(b). See T.S.M., 71 A.3d

at 267.

      In her third issue, Mother asserts that the trial court erred in changing

Children’s permanent placement goals to adoption. Although Mother faults

the trial court’s decision to change Children’s permanency goals to adoption

in both her Rule 1925(b) statements and her statement of the questions

involved, Mother fails to develop an adequate argument regarding the goal

change orders. See Mother’s Brief at 24-35. Rather, Mother, with respect to

her argument pertaining to the trial court’s findings pursuant to Section

2511(b), argues, “Ms. Parker’s admitted refusal to evaluate Mother’s housing

shortly before the hearing should prevent any Court from fairly evaluating

whether Goal Change/Termination was in the best interests of the Children.”

Id. at 34. Accordingly, Mother waived any challenge to the goal change by

failing to develop an argument in her brief supported by citation to relevant

legal authority. In re M.Z.T.M.W., 163 A.3d 462, 465 (Pa. Super. 2017) (“It

is well-settled that this Court will not review a claim unless it is developed in




                                     - 21 -
J-S53031-19



the argument section of an appellant's brief, and supported by citations to

relevant authority.” (citation omitted)).

      However, even if Mother preserved her issue regarding the goal change

orders, it would be meritless. The Juvenile Act governs proceedings to change

a child’s permanent placement goal. See 42 Pa.C.S. §§ 6301-6375. Courts

must apply the following analysis when considering a goal change:

      Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, . . . the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).    This Court reviews a goal change order for an abuse of

discretion. In Interest of: T.J.J.M., 190 A.3d 618, 623 (Pa. Super. 2018).

      Although the trial court did not specifically address this issue in its

opinion, at the conclusion of the hearing, the trial court stated on the record

that it believed it was in Children’s best interests to change their permanency

goals to adoption. N.T., 3/25/19, at 138-39. The trial court concluded that

Mother lacks the capacity to parent and that Foster Mother is more likely to



                                     - 22 -
J-S53031-19



maintain a loving, stable, and consistent relationship with Children. Id. at

138-40.

      Instantly, at the time of the proceedings, Children had been in foster

care for more than two years, and Mother failed to demonstrate an ability to

parent Children during their time in care. Instead, Children and their siblings

reside in a foster home together where their Foster Mother provides

exceptional care. Meanwhile, it is clear that Mother will not be in a position to

provide Children with safety and permanency at any point in the foreseeable

future.   Therefore, we discern no abuse of discretion by the trial court in

changing Children’s permanent placement goals from reunification to

adoption. See T.J.J.M., 190 A.3d at 623.

      Accordingly, we affirm the decrees involuntarily terminating Mother’s

parental rights and the orders changing Children’s permanent placement goals

to adoption.

     Decrees and orders affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/19




                                     - 23 -